DETAILED ACTION
The response to Application Ser. No. 15/809,862 filed on July 5, 2022, has been entered.  Claim 9 is cancelled. Claims 1-8 and 10-16 are pending and are examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Response to Arguments
The arguments with respect to the rejection of Claims 1-7 and 10-15 under 35 U.S.C. 103 have been fully considered by the Examiner but are not persuasive.
	Specifically, on page 9 of the response filed July 5, 2022, Applicant argues, “Claims 1 and 10 recite, inter alia, ‘a message broker communicably coupled to the network and to the first and second controllers, the message broker configured to receive all messages sent by the first controller and the second controller and to broadcast any such messages to the network.’ According to the Office Action, Raghavan allegedly discloses ‘the wireless router configured to receive data or information from medical devices within operating room 10, such as light 12 and camera 14, and to transmit wireless signals that include the identifiers and commands to the medical devices.’ Office Action at 4. Sending commands to the medical devices to be controlled is not the same as being configured ‘to broadcast any such messages to the network.’ Furthermore, there is no indication or suggestion in the cited references that would lead one of ordinary skill in the art to modify Raghavan to provide this feature. Applicant respectfully submits that the Office has failed to establish a prima facie case of obviousness since this limitation is not identified in the cited documents.”
	The Examiner respectfully disagrees. Raghavan discloses a plurality of controllable medical devices 36, 50 that each comprise a wireless adapter module (WAM) 40 enabling wireless communication (Raghavan fig. 2 and paragraphs 23-24). Raghavan additionally discloses central wireless controller 30, i.e., a message broker, that wirelessly receives commands for medical devices 36, 50 evaluates the commands, and then wirelessly transmits the commands to the medical devices 36, 50 (Raghavan figure 2 and paragraphs 20, 25 and 32-34). Paragraph 33 of Raghavan states, in part:
	“The wireless router 54 transmits wireless signals that include the identifiers and commands to the medical device 36, 50 to be controlled. The appropriate wireless adapter module 40 matches the room identifier and the device identifier for the medical device connected thereto, and the commands are then executed (emphasis added).”
	While the word “broadcast” is not explicitly recited, wireless broadcasting of the commands by the central wireless controller is implied by Raghavan based on the matching of the room identifier and device identifier by the wireless adapter modules before execution of the commands by the medical devices.
	On pages 9-10 of the response, Applicant further argues, “The purported motivation for combining the teachings of these references is ‘to enhance reliability of the system by eliminating a single point of failure.’ Id. at 7. Applicant respectfully submits that the purported motivation is insufficient to suggest combining the teachings of these references. 
The Office Action fails to provide any indication or suggestion as to why a person of ordinary skill in the art would have modified the system disclosed in Raghavan to eliminate a single point of failure. The conclusory reasons set forth by the Office fail to adequately address the issue of motivation to combine these references. There is no indication or suggestion in Raghavan or any other cited reference that the system in Raghavan needed to be modified to eliminate a single point of failure. The purported reasoning suggested by the Office is mere conjecture without any basis in the art or cited references. There was no disclosure in Raghavan that the there was any issue with a ‘single point of failure’ that needed correcting. Simply restating the purposes and advantages of a single reference, as the Office Action has done here, does not constitute a valid rationale for obviousness. There would have been no reason for a person of ordinary skill in the art to consult Gonzalez in an effort to solve a problem that didn't exist and was only disclosed in the cited reference. Furthermore, one of ordinary skill in the art would have had no reason to consult Gonzalez because the disclosed system, which is primarily directed to automation of home systems, is not particularly relevant to systems for monitoring and/or controlling devices in medical rooms or areas.”
	The Examiner respectfully disagrees. As recited in dependent claims 6 and 7, the controlled devices of the claimed invention include a lighting fixture and a camera within the medical care facility. Raghavan discloses a system for centralized wireless control of devices within a medial room or other medical area wherein the controlled devices may include overhead lights, i.e., a lighting fixture, and a camera within an operating room (Raghavan fig. 1 and paragraphs 2, 20 and 23). Gonzalez discloses a method for providing distributed control of a home automation system that comprises a sensor for detecting motion, light, sound or other activity, e.g., a camera, as well as a lamp, i.e., a lighting fixture (Gonzalez fig. 1. and paragraphs 34-37). Gonzalez additionally suggests that the environment in which the automation system is deployed may be “a business, factory, or other environment where automation is desired” (Gonzalez paragraph 35). Contrary to Applicant’s assertion, one or ordinary skill in the art would have consulted Gonzalez for potential improvements to the system of Raghavan since the automation system of Gonzalez comprises the same types of devices and can be applied to a variety of environments. Additionally, as a centralized control system, Raghavan suffers from the same disadvantages as centralized home automation systems (Gonzalez paragraphs 3-5) that the distributed control system of Gonzalez attempts to remedy and is therefore ripe for improvement for the same reasons, e.g., eliminating a single point of failure, as recited in the 103 rejection of Claim 1 set forth in the Non-Final Office Action mailed January 3, 2022.   
On page 10 of the response, Applicant additionally argues, “Moreover, ‘[i]f the proposed modification or combination of the prior art would change the principle of operation of the prior art invention being modified, then the teachings of the references are not sufficient to render the claims prima facie obvious.’ MPEP 2143.01(VI) (citing In re Ratti, 270 F.2d 810 (CCPA 1959)). Eliminating the controller of Raghavan would change the principle of operation and destroy the functionality of the disclosed system in Raghavan. As described in Raghavan, the controller is key to the operation of the described system. The controller is necessary ‘for automatically determining the presence of devices within a medical room or other medical area, and for providing central control of the devices without ... the need to manually determine which devices are present in the room.’”
Examiner respectfully disagrees. As noted above, the centralized control system of Raghavan has the same disadvantages as the centralized home automation systems disclosed in Gonzalez. Modifying the system of Raghavan as suggested by the teachings of Gonzalez means distributing the functionality of the central wireless controller across the devices within the system, not eliminating or destroying that functionality as asserted by Applicant. Rather than changing the principal of operation of the system of Raghavan, i.e., wireless control of devices in an environment, distributing the functionality across the devices as suggested by Gonzalez provides an improvement to the system of Raghavan by eliminating the single point of failure.
On pages 10-11 of the response, Applicant argues, “While the devices in the medical room of Raghavan could vary widely and would need to be identified in each case to determine which devices were present, the home system of Gonzalez would typically be limited to the same devices. The programmed scenes for a known set of devices in Gonzalez would not readily be applicable to the variable devices that could be present in different medical rooms in Raghavan. Therefore, one of ordinary skill in the art would not have considered modifying the teachings of Raghavan using the teachings of Gonzalez.”
As stated above, the controlled devices recited by the claimed invention and Raghavan, i.e., lighting fixtures and cameras, are the same types of devices present in the home automation system of Gonzalez.
	For these reasons, the rejection of Claims 1-7 and 10-15 under 35 U.S.C. 103 are maintained.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1, 2, 4-7, 10 and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Raghavan et al., Pub. No. US 2009/0300507 A1, hereby “Raghavan”, in view of Gonzalez et al., Pat. No. US 2003/0040813 A1, hereby “Gonzales”.

Regarding Claim 1, Raghavan discloses “A system for decentralized control of fixtures in a medical care facility (Raghavan Abstract: a wireless medical room control arrangement), the system comprising:
a first controller configured to physically and communicably couple with a first device and communicably coupled to a network, the first device physically coupled to, or self-contained in a sterile environment within, a medical care facility and configured to affect or observe physical conditions of the medical care facility (Raghavan figs. 1 and 2 and paragraphs 20, 23 and 33: a first wireless adapter module (WAM) 40 comprising a micro-controller unit (MCU) 42 coupled with a first fixed medical device, such as light 12, in operating room 10);
a second controller configured to physically and communicably couple with a second device and communicably coupled to the network, the second device physically coupled to, or self-contained in a sterile environment within, the medical care facility and configured to affect or observe physical conditions of the medical care facility (Raghavan figs. 1 and 2 and paragraphs 20, 23 and 33: a second wireless adapter module (WAM) 40 comprising a micro-controller unit (MCU) 42 coupled with a second fixed medical device, such as camera 14, in operating room 10); and
a message broker communicably coupled to the network and to the first and second controllers, the message broker configured to receive all messages sent by the first controller and the second controller and to broadcast any such messages to the network (Raghavan figs. 1 and 2 and paragraphs 20, 25 and 32-34: central wireless controller 30 comprising wireless router 54, the wireless router configured to receive data or information from medical devices within operating room 10, such as light 12 and camera 14, and to transmit wireless signals that include the identifiers and commands to the medical devices);” and
wherein the first controller is configured to “receive messages broadcast by the message broker and determine, for each message, whether the first controller has instructions for controlling the operation of the first device based on the message, and based on an affirmative determination, controlling the first device based on the message (Raghavan figs. 1 and 2 and paragraph 33: "The wireless router 54 transmits wireless signals that include the identifiers and commands to the medical device 36, 50 to be controlled. The appropriate wireless adapter module 40 matches the room identifier and the device identifier for the medical device connected thereto, and the commands are executed."); and
send messages to the message broker indicative of the parameter changes in the first device (Raghavan figs. 1 and 2 and paragraph 34: "The selected medical device 36, 50 being controlled may also return device data or information to the central wireless controller 30." – while Raghavan does not clearly anticipate sending messages “indicative of parameter changes in the first device”, nevertheless, Raghavan teaches returning device data or information to the central wireless controller, and including “parameter changes” in the device data or information returned to the central controller would have been obvious to one of ordinary skill in the art);” and
wherein the second controller is configured to “receive messages broadcast by the message broker and determine, for each message, whether the second controller has instructions for controlling the operation of the second device based on the message, and based on an affirmative determination, controlling the second device based on the message (Raghavan figs. 1 and 2 and paragraph 33: "The wireless router 54 transmits wireless signals that include the identifiers and commands to the medical device 36, 50 to be controlled. The appropriate wireless adapter module 40 matches the room identifier and the device identifier for the medical device connected thereto, and the commands are executed."); and
send messages to the message broker indicative of the parameter changes in the second device (Raghavan figs. 1 and 2 and paragraph 34: "The selected medical device 36, 50 being controlled may also return device data or information to the central wireless controller 30." – while Raghavan does not clearly anticipate sending messages “indicative of parameter changes in the first device”, nevertheless, Raghavan teaches returning device data or information to the central wireless controller, and including “parameter changes” in the device data or information returned to the central controller would have been obvious to one of ordinary skill in the art).”
However, while Raghavan discloses that each of the fixed medical devices is coupled with a wireless adapter module comprising a micro-controller unit (Raghavan paragraphs 23) and further discloses that the fixed medical devices may return device data or information to the central wireless controller via the wireless adapter module (Raghavan paragraph 34), Raghavan does not explicitly disclose “the first controller configured for autonomous operation without user intervention, the first controller is configured to:
control operation of the first device;
observe parameter changes in the first device;” and
“the second controller configured for autonomous operation without user intervention, the second controller is configured to:
control operation of the second device;
observe parameter changes in the second device”.
In a related field of endeavor, Gonzalez discloses a plurality of devices participating in a home automation system, wherein each of the devices comprises an embedded microcontroller and control logic for distributing control of the home automation system such that each device can sense the current load level of a controlled electrical load, such as a lamp, appliance or motor, and adjust the controlled electrical load automatically based on one or more scene definitions stored in memory in response to receiving a scene state change message broadcast by another of the devices, i.e., the devices operate autonomously without user intervention (Gonzales figs. 1-2 and paragraphs 7-10, 35-37, 67-69 and 74: “The scene state change message identifies to each device a particular scene that should be launched. Each device in the system receives the message and determines whether the device is a participant in the scene. If the device is a participant in the scene, the device adjusts its state according to a scene definition associated with the scene stored in the device. In particular, the device may adjust a controlled electrical load, such as a light, according to the scene definition by turning the load on, off, or setting the load to some intermediate value.”) 
It would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the system of Raghavan to enable distributed control by embedding a microcontroller and control logic in each of the medical devices as taught by Gonzales. One of ordinary skill in the art would have been motivated to enable distributed control by embedding a microcontroller and control logic in each of the medical devices to enhance reliability of the system by eliminating a single point of failure (Gonzales paragraph 7).

Regarding Claim 2, the combination of Raghavan and Gonzales discloses all of the limitations of Claim 1.
Additionally, Gonzales discloses “wherein the first controller is independent of the second controller and is configured to operate regardless of a presence of the second controller (Gonzales paragraphs 7, 9-10 and 68: "By embedding control logic within each device, control of the system is distributed, thereby eliminating the single point of failure found in previous home automation systems. According to the present invention, any device in the system may fail and the other devices will continue operating normally.")
It would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the system of Raghavan to enable distributed control by embedding a microcontroller and control logic in each of the medical devices as taught by Gonzales for the reasons set forth in the rejection of Claim 1.

Regarding Claim 4, the combination of Raghavan and Gonzales discloses all of the limitations of Claim 1.
Additionally, Raghavan discloses “the first device physically and communicably coupled to the first controller, wherein the first device is communicably coupled to the network only via the first controller (Raghavan figs. 1 and 2 and paragraphs 20, 23 and 53: wireless adapter module 40 may be a separate external element connected to the respective fixed medical device, e.g., light 12, that enables wireless communication between the fixed medical device and central wireless controller 30).”

Regarding Claim 5, the combination of Raghavan and Gonzales discloses all of the limitations of Claim 4.
Additionally, Raghavan discloses “the second device physically and communicably coupled to the second controller, wherein the second device is communicably coupled to the network only via the second controller (Raghavan figs. 1 and 2 and paragraphs 20, 23 and 53: wireless adapter module 40 may be a separate external element connected to the respective fixed medical device, e.g., camera 14, that enables wireless communication between the fixed medical device and central wireless controller 30).”

Regarding Claim 6, the combination of Raghavan and Gonzales discloses all of the limitations of Claim 1.
Additionally, Raghavan discloses “wherein the first device is a lighting fixture configured to light at least a portion of the medical care facility (Raghavan figs. 1 and 2 and paragraphs 20, 23 and 49: light 12 in operating room 10).”

Regarding Claim 7, the combination of Raghavan and Gonzales discloses all of the limitations of Claim 6.
Additionally, Raghavan discloses “wherein the second device is a camera configured to capture images of the at least the portion of the medical care facility (Raghavan figs. 1 and 2 and paragraphs 20 and 23: camera 14 in operating room 10).”

Regarding Claim 10, Raghavan discloses “A method for decentralized control of fixtures in a medical care facility (Raghavan Abstract: a wireless medical room control arrangement), the method comprising:
physically and communicably coupling a first controller to a first device and communicably coupling the first controller to a network, the first device physically coupled to, or self-contained in a sterile environment within, a medical care facility and configured to affect or observe physical conditions of the medical care facility (Raghavan figs. 1 and 2 and paragraphs 20, 23 and 33: a first wireless adapter module (WAM) 40 comprising a micro-controller unit (MCU) 42 coupled with a first fixed medical device, such as light 12, in operating room 10);
physically and communicably coupling a second controller configured to a second device and communicably coupling the second controller to the network, the second device physically coupled to, or self-contained in a sterile environment within, the medical care facility and configured to affect or observe physical conditions of the medical care facility (Raghavan figs. 1 and 2 and paragraphs 20, 23 and 33: a second wireless adapter module (WAM) 40 comprising a micro-controller unit (MCU) 42 coupled with a second fixed medical device, such as camera 14, in operating room 10); and
communicably coupling a message broker to the network and to the first and second controllers, the message broker configured to receive all messages sent by the first controller and the second controller and to broadcast any such messages to the network (Raghavan figs. 1 and 2 and paragraphs 20, 25 and 32-34: central wireless controller 30 comprising wireless router 54, the wireless router configured to receive data or information from medical devices within operating room 10, such as light 12 and camera 14, and to transmit wireless signals that include the identifiers and commands to the medical devices);
receiving messages broadcast by the message broker at the first controller, and determining, for each message, whether the first controller has instructions for controlling the operation of the first device based on the message, and based on a positive determination, controlling the first device based on the message (Raghavan figs. 1 and 2 and paragraph 33: "The wireless router 54 transmits wireless signals that include the identifiers and commands to the medical device 36, 50 to be controlled. The appropriate wireless adapter module 40 matches the room identifier and the device identifier for the medical device connected thereto, and the commands are executed.");
receiving messages broadcast by the message broker at the second controller, and determining, for each message, whether the second controller has instructions for controlling the operation of the second device based on the message, and based on a positive determination, controlling the second device based on the message (Raghavan figs. 1 and 2 and paragraph 33: "The wireless router 54 transmits wireless signals that include the identifiers and commands to the medical device 36, 50 to be controlled. The appropriate wireless adapter module 40 matches the room identifier and the device identifier for the medical device connected thereto, and the commands are executed.").”
However, while Raghavan discloses that each of the fixed medical devices is coupled with a wireless adapter module comprising a micro-controller unit (Raghavan paragraphs 23) and further discloses that the fixed medical devices may return device data or information to the central wireless controller via the wireless adapter module (Raghavan paragraph 34), Raghavan does not explicitly disclose “wherein the first and second controllers operate autonomously without user intervention, redundantly and without reliance on one another, by listening for and processing messages from the message broker, and by publishing messages to the message broker indicative of operation of their respective first and second devices.”
In a related field of endeavor, Gonzalez discloses a plurality of devices participating in a home automation system, wherein each of the devices comprises an embedded microcontroller and control logic for distributing control of the home automation system such that each device can sense the current load level of a controlled electrical load, such as a lamp, appliance or motor, and adjust the controlled electrical load automatically based on one or more scene definitions stored in memory in response to receiving a scene state change message broadcast by another of the devices, i.e., the devices operate autonomously without user intervention (Gonzales figs. 1-2 and paragraphs 7-10, 35-37, 67-69 and 74: “The scene state change message identifies to each device a particular scene that should be launched. Each device in the system receives the message and determines whether the device is a participant in the scene. If the device is a participant in the scene, the device adjusts its state according to a scene definition associated with the scene stored in the device. In particular, the device may adjust a controlled electrical load, such as a light, according to the scene definition by turning the load on, off, or setting the load to some intermediate value.”) 
It would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the method of Raghavan to enable distributed control by embedding a microcontroller and control logic in each of the medical devices as taught by Gonzales. One of ordinary skill in the art would have been motivated to enable distributed control by embedding a microcontroller and control logic in each of the medical devices to enhance reliability of the system by eliminating a single point of failure (Gonzales paragraph 7).

Insofar as it recites similar claim elements, Claim 12 is rejected for substantially the same reasons presented above with respect to Claim 4.

Insofar as it recites similar claim elements, Claim 13 is rejected for substantially the same reasons presented above with respect to Claim 5.

Insofar as it recites similar claim elements, Claim 14 is rejected for substantially the same reasons presented above with respect to Claim 6.

Insofar as it recites similar claim elements, Claim 15 is rejected for substantially the same reasons presented above with respect to Claim 7.

Claims 3 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Raghavan and Gonzales in further view of Bucholz et al., Pat No. US 6,928,490 B1, herby “Bucholz”. 

Regarding Claim 3, the combination of Raghavan and Gonzales discloses all of the limitations of Claim 1.
However, while Raghavan discloses that the medical devices in the operating room communicate wirelessly with the wireless controller via the wireless router (Raghavan paragraphs 20, 23 and 33-34), the combination of Raghavan and Gonzales does not explicitly disclose “wherein the network is a local area network in the medical care facility.”
In the same field of endeavor, Bucholz discloses an operating room environment wherein a plurality of medical devices communicate with a central controller and each other via the hospital’s local area network (Bucholz fig. 1 and column 5, line 20 through column 6, line 9: “First networking infrastructure 150 includes local area network 200 and controller 100. Local area network 200 further includes a plurality of exemplary devices, such as microscope 300, bipolar coagulator 400, as well as network switch 128. Local area network 200 may further include a plurality of additional devices pertinent to a given operating room.”)
It would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the system of Raghavan, as modified by Gonzales, to communicatively couple the fixed medical devices with the local area network of the medical facility as taught by Bucholz because doing so constitutes applying a known technique (connecting a medical device to a local area network through a controller) to known devices and/or methods (a wireless adapter unit coupled with a fixed medical device) ready for improvement to yield predictable and desirable results (remote control of the fixed medical device via the local area network). See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).

Insofar as it recites similar claim elements, Claim 11 is rejected for substantially the same reasons presented above with respect to Claim 3.

Allowable Subject Matter
Claims 8 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM C MCBETH whose telephone number is (571)270-0495.  The examiner can normally be reached on Monday - Friday, 8:00AM - 4:30PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on 571-272-7304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/William C McBeth/
Examiner, Art Unit 2449 

/ATTA KHAN/Primary Examiner, Art Unit 2449